MEMORANDUM ***
Jorge Martinez Zamora, a native and citizen of Mexico and lawful permanent resident of the United States, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision finding him removable for participating in alien smuggling and denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review Martinez Zamora’s contention that the IJ erred in finding him removable for participating in alien smuggling because he failed to raise that issue before the agency and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
The IJ denied cancellation of removal as a matter of discretion, and we lack jurisdiction to review Martinez Zamora’s contention that his case merits a favorable exercise of discretion. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir. 2005) (noting 8 U.S.C. § 1252(a)(2)(B)® precludes judicial review of discretionary decisions denying cancellation of removal).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.